Assault with intent to murder without malice is the offense; the punishment, three years in the State penitentiary.
No bills of exception accompany the record. The only question presented is the sufficiency of the evidence to support the conviction.
The State's testimony showed that appellant, at close range, shot the injured party, with a pistol, the bullet not hitting him but passing through the front of his shirt. The appellant admitted having fired the shot, and asserted that what he did was in self-defense but with no intent to hit the injured party.
The disputed issue arising under the facts was for the jury's consideration, and its verdict is amply sustained by the State's testimony.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 564